DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The status of the 10/27/2021 claims, is as follows: Claims 1, 3, and 7-14 have been amended; Claims 2, 4-6, and 15 have been canceled; and claims 1, 3, and 7-14 are pending.
Claim Objections
Claims 1, 3, and 7-14 are objected to because of the following informalities:  
In claim 1:
The phrase “comprising” in line 4 should be read “comprising:”
The phrase “a dielectric layer a first exposed AC electrode” in line 6 should be read “a dielectric layer, a first exposed AC electrode” 
The phrase “the exposed sliding/nanosecond electrode” in line 22 should be read “the second exposed sliding/nanosecond electrode”
Appropriate correction is required.






Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitations are:
Claim 1:
The limitation “a control system… configured to control the power supplies” in lines 23-24
“system” is the generic placeholder. 
“configured to” is the functional language. 
The phrase “a control system… configured to control the power supplies” has met three prong tests. The phrase use a generic placeholder “system” coupled with functional language “configured to control the power supplies” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, and 7-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1:
The limitation “a control system” in line 23 is not supported in the original disclosure as interpreted under 35 U.S.C 112(f). Therefore, since the Specification does not clearly a control system” is, there is a presumption that the applicant didn’t possess the invention at the time of filing, i.e. lack of written description.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, and 7-14  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The limitation “a control system” in line 23 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, as noted above. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
In the original specification, “a control system” is not disclosed structurally. The proper structure must be disclosed in a way that one of ordinary skill in the art will understand what the inventor has identified to perform the recited function. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)       Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)       Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)       Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)       Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Miles (US 20080023589, previously cited) in view of Garardi (US 5398547, previously cited) and Lee (US 20180022320, newly cited)
Regarding Claim 1, Miles discloses an ice detection/protection system (flow control assembly 430; fig. 4) with anti-icing, deicing (“this arrangement can provide a de-ice and/or an anti-ice function”, para. 0049; figs. 3A-3C) and ice detection (ice detector) (para. 0050) operating modes and flow control (flow control) (para. 0049) comprising 
at least one dielectric barrier discharge plasma actuator (actuator 431’s; fig. 4 or actuators 831; figs. 8-9) (“The flow control assembly 430 can include more than one actuator 431”, para. 0033) comprising a dielectric layer (dielectric material 435), a first exposed AC electrode (first electrode 433 of a first actuator 431) energized with AC voltage (AC waveform) (para. 0037 and 0050), a second exposed sliding/nanosecond electrode (first electrode 433’ of second actuator 431) energized by a continuous voltage with nanosecond pulses (“both pulses and a steady state bias to the first electrode 433”, para. 0037; fig. 5), wherein the first and second electrodes (first electrode 433 of first actuator 431 and first electrode 433’ of second actuator 431; para. 0033) are positioned exposed on a surface of the dielectric layer (para. 0034; fig. 4), and a third embedded electrode (second electrode 434), not exposed to air (fig. 4), covered by a dielectric material (dielectric material 435) wherein the third embedded electrode (second electrode 434) is connected to a ground plane (ground) (para. 0037),
DC power supply (power supply 438, “short, high-voltage pulses”, it is noted the power supply 438 supplies short, high-voltage pulses during flow control) connected to the second exposed sliding/nanosecond electrode (first electrode 433’ of the second actuator 431) (para. 0037; fig. 5), 
power supply 438, “varying AC waveform”, it is noted that the power supply 438 supplies AC waveform during anti or de-ice function) (para. 0037 and 0050) connected to the first exposed AC electrode (first electrode 433 of the first actuator 431),
a high voltage probe (power supply 438), wherein the three electrodes (first electrode 433 of first actuator 431, first electrode 433’ of the second actuator 431, and second electrode 434) are connected to the high voltage probe (it is inherent that the power supply 438 has a probe indicating the appropriate voltage level to be supplied to the electrodes; para. 0042-0043; figs. 5-6),
a nanosecond range pulse generator (power supply 438, “pulses 551 … can be relatively short, e.g. about 100 nanoseconds”, para. 0038; fig. 5) connected to the second exposed sliding/nanosecond electrode (first electrode 433’ of another actuator 431), and 
a control system (controller 437; fig. 4), applicable on any surface (figs. 3A-4C), configured to control the power supplies for switching between ice, anti-icing (ice protection) and deicing detection (ice detection) modes of operation (para. 0050);
wherein the at least one dielectric barrier discharge plasma actuator (actuator 431) is electrically connected to an ice detector  {00653092 }3Our ref.: CLMPT-05(ice detector) (para. 0050). 
[AltContent: textbox (Prior Art
Miles (US 20080023589))]
    PNG
    media_image1.png
    233
    457
    media_image1.png
    Greyscale


[AltContent: textbox (Prior Art
Miles (US 20080023589))]
    PNG
    media_image2.png
    209
    242
    media_image2.png
    Greyscale



Miles does not disclose:
The at least one dielectric barrier discharge plasma actuator is electrically connected to a monitoring capacitor, and acts as an ice-forming sensor. 
 However, Gerardi discloses an ice-forming sensor (ice presence sensor 55) comprising a first electrode (first metallization layer 56), a second electrode (second metallization layer 57), and a PVDF layer therebetween, wherein the ice presence sensor is electrically connected to a monitoring capacitor (capacitance measuring circuit 60) (col. 5, lines 52-69; fig. 2A).
[AltContent: textbox (Prior Art
Garardi (US 5398547))]
    PNG
    media_image3.png
    441
    731
    media_image3.png
    Greyscale



Lee discloses an ice-forming sensor (sensing electrode 300) comprising a first electrode 310 and a second electrode 320, wherein the ice-forming sensor (sensing electrode 300) may be used for sensing moisture and for heating a windshield to remove moisture (para. 0142-0144). 
[AltContent: textbox (Prior Art
Lee (US 20180022320))]
    PNG
    media_image4.png
    374
    429
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the first exposed AC electrode and the third embedded electrode of the plasma actuator of Miles as the ice-forming sensor which is electrically connected to the monitoring capacitor as taught by Gerardi and Lee, as it is known to utilize the electrode as both heat-generating element and sensing element. Doing so would allow electrical field generated between the at least two electrodes to be measured that is indicative of presence of water and ice. The modification results in the actuator may be used as a flow control function, ice protection function, and ice detection function. 

Regarding Claim 3, Miles discloses the ice detection/protection system (flow control assembly 430; fig. 4), wherein the nanosecond range pulse generator (power supply 438 supplies high-voltage pulses) generates a pulsed voltage (pulse) with a duration between 10ns to 100 ns (about 100 nanoseconds or less) (para. 0009).

 Regarding Claim 7, Miles discloses the ice detection/protection system (flow control assembly 430; fig. 4), wherein in the anti-icing and deicing modes (anti-icing and de-icing) the AC voltage (AC waveform) from the AC power supply (power supply 438) has an amplitude and frequencies (it is noted it is implicit the AC waveform has an amplitude and frequency). 
Miles does not disclose the AC voltage has an amplitude between 5 and 80 kVpp and frequencies between 1 and 60 kHz. 
However, Merlo discloses power supplied by AC power supply (generator 24) to an actuator (actuator 12) has an amplitude of the order of magnitude of kV and frequencies of the order of magnitude of kHz (para. 0036). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize AC voltage of Miles that has the amplitude of the order of magnitude of kV and frequencies of the order of magnitude of kHz as taught by Merlo, which is known in the art. Furthermore, it would have been obvious to one of ordinary skill in the art to utilize the amplitude between 5 and 80 kVpp and frequencies between 1 and 60 kHz in order to satisfy desired application, since it since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

  Regarding Claim 8, Miles discloses the plasma actuator (actuator 431). Gerardi discloses a monitoring capacitor (capacitance measuring circuit 60) is connected to the ground plane (ground plane) and monitors variations of the electric field (col. 5, lines 52-69; fig. 2A).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the first exposed AC electrode and the second exposed electrode of the plasma actuator of Miles as the ice-forming sensor which is electrically connected to the monitoring capacitor as taught by Gerardi, in order to measure electrical field which is indicative of presence of water and ice. The 

Regarding Claim 9, Miles discloses substantially all the features as set forth above, except further comprising at least one temperature sensor. {00152011 }4Our ref.: CLMPT-05  
Gerardi discloses at least one temperature sensor (temperature sensor 75) (fig. 2A) (col. 6, lines 31-35, 60-62). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ice detection/protection system of Miles to include at least one temperature sensor as taught by Gerardi, in order to distinguish water from ice. 

 Regarding Claim 10, Miles discloses the ice detection/protection system (flow control assembly 430; fig. 4), further comprising a control signal input module (“input signal provided by a pilot”, para. 0050). 

Regarding Claim 11, Miles discloses the ice detection/protection system (flow control assembly 430; fig. 4), wherein in case of ice formation (de-icing), the control system (controller 437) activates the AC power supply (power supply 438) and the DC power supply (power supply 438) (para. 0050), which adjusts input signals from the exposed electrodes (first electrodes 433) (it is noted the field lines emanating from the first electrodes 433 will be affected by power supply). 

Regarding Claim 12, Miles discloses an operating voltage (voltage) is measured from the high voltage probe (power supply 438) (para. 0043, and 0046, figs. 5-7) (it is inherent the power supply 438 has probe indicating the voltage level as shown in figs. 5-7 to be supplied to the electrodes)  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Miles, Garardi, and Lee, in further view of Weinstein (US 4766369, previously cited)
Regarding Claim 13, Miles discloses substantially all the features as set forth above, except a monitoring system. 
However, Weinstein discloses a monitoring system indicating presence of ice to the pilot (col. 5, lines 47-52). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ice detection/protection system of Miles to include the monitoring system such that the pilot may take appropriate action upon detection of ice on the windshield. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Miles, Garardi, and Lee, in further view of Silkey (US 20110253842, previously cited)
Regarding Claim 14, Miles discloses substantially all the features as set forth above, except the plasma actuator is manufactured by circuit printing technology with embedded temperature sensors.
Gerardi discloses temperature sensor (temperature sensor 75) (fig. 2A) (col. 6, lines 31-35, 60-62).
Silkey discloses a plasma actuator (operation 1302 and 1304) is manufactured by circuit printing technology (printed circuit board wiring techniques) (para. 0105). 
[AltContent: textbox (Prior Art
Silkey (US 20110253842))]
    PNG
    media_image5.png
    373
    263
    media_image5.png
    Greyscale



Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ice detection/protection system of Miles to include the temperature sensor as taught by Gerardi, in order to distinguish water from ice. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plasma actuator of Miles to be manufactured by circuit printing technology as taught by Silkey, which is well known in the art. The modification results in the plasma actuator manufactured by circuit printing technology with embedded temperature sensors. 

Response to Amendment
With respect to Specification objection: since amendment made to Title to read “ICE DETECTION/PROTECTION AND FLOW CONTROL SYSTEM”, specification objection is withdrawn. 
With respect to 112b rejections: 
Regarding the limitation “the dielectric barrier discharge plasma actuator is connected in series with a monitoring capacitor" recited in lines 27-28 of claim 1, since amendment made to claim 1, the previous 112b rejection is withdrawn. 
Regarding the limitation "acts as an ice-forming sensor" in line 29 of claim 1, since amendment made to claim 1, the previous 112b rejection is withdrawn. 
Regarding the limitation "comprises a dielectric layer and three electrodes" in lines 9-10 of claim 1, since amendment made to claim 1, the previous 112b rejection is withdrawn. 
Regarding the limitation “the input signals from the exposed electrodes” in line 4 of claim 11, since amendment made to claim 11, the previous 112b rejection is withdrawn. 
Applicant’s argument: with respect to 112a on p. 7 of the Remarks, “According to the Examiner, "a control module" is not supported in the original disclosure. Applicant amended the claims to recite a "control system". Support can be found in Fig 1, reference number 11. The claims have been further amended to specify that the control system is configured to control the power supplies for switching between anti-icing, deicing and ice detection modes of operation. Support can be found on page 21, lines 28-33 ("This system also comprises a control module ( 11) that can automatically control the power supplies according to a predetermined criterion, allowing the automatic switching between ice, anti-icing and deicing detection modes of operation ... ") of the specification as filed and Fig. 1.
Accordingly, it is respectfully submitted that the limitation is supported in the original disclosure and provide sufficient structure that performs the recited function.
Reconsideration and withdrawal of the rejection is respectfully requested.”
With respect to 112a, 112b rejections:
With respect to the phrase “a control system… configured to control the power supplies” recited in line 23 of claim 1, “a control system” as interpreted under 112f is unclear what the corresponding structure of the “control system” is. In originally-filed specification on p. 21, lines 28-33, “control system” is described as "This system also comprises a control module ( 11) that can automatically control the power supplies according to a predetermined criterion, allowing the automatic switching between ice, anti-icing and deicing detection modes of operation ... ". The control system 11 is shown in fig. 1 as a box and the specification describes what it does rather than what it is. It is unclear what the corresponding structure that perform the claimed function. In other words, is it a regular personal computer? Or is it a processor with algorithm or flow chart that performs the claimed function i.e. control the power supplies. 

Response to Arguments
Applicant's arguments filed on 10/27/2021, have been considered but they are respectfully not found persuasive because: 
Applicant’s Argument: on p. 10 of the Remarks, “In Miles, the system uses a separate ice sensor to trigger the actuator with high current to do the deicing. In other words, the ice sensor of Miles is not based on the DBD actuator as in the presently claimed invention. Operating the DBD plasma actuator with high current in the system of Miles would not be possible because it would cause the actuator to burn. Furthermore, Miles uses an external ice sensor and does not provide a monitoring capacitor according to the claimed invention to measure the presence of ice with the DBD plasma actuator itself. The actuator
used in Miles is able to be supplied with either AC signal or nanosecond pulses or superimposing them on one electrode, but not both AC signal and nanosecond pulses at the same time.”
Examiner’s Response:
The applicant’s arguments are respectfully not found persuasive. It is respectfully noted that the claim does not read operating the actuator with “both AC signal and nanosecond pulses at the same time” as stated by the Applicant. The actuator 431 is applied with short-voltage pulses with interpulse steady-state biases (fig. 5) for flow control and applied with AC waveform for heating generation based on the detection of ice by ice detector (para. 0050). These functions may be performed at different times based on the programming in the controller. Moreover, operating plasma actuator with high current in the system of Miles is possible and does not cause the actuator to burn para. 0049). 
Gerardi discloses an ice-forming sensor that is formed by at least two electrodes separated by a PVDF layer. The sensor is connected to a monitoring capacitor (capacitance measuring circuit 60) for measuring capacitance variation (col. 5, lines 52-69; fig. 2A). Furthermore, Lee discloses a similar capacitive sensor (sensing electrode 300) to Gerardi that is made of at least two electrodes separated by an insulating material (para. 0010, 0142-0144). Moreover, Lee discloses the capacitive sensor is used as hot-wire that generates heat to remove dew/moisture. Therefore, at least two electrodes may be used to generate heat to remove ice and sense the presence of ice due to capacitance variation detected by a capacitance measuring circuit of Gerardi or the control unit of Lee. One of ordinary skill in the art would utilize at least two electrodes i.e. the first exposed AC electrode and the third embedded AC electrode of the plasma actuator of Miles to detect the presence of ice by applying a positive voltage and negative voltage to respective electrode such that capacitance variation is measured by the capacitance measuring circuit of Gerardi. Doing would allow the electrodes of Miles i.e. the first exposed electrode and the third embedded electrode to be used as both heat generating element and ice-detecting sensor. 

Applicant’s Argument: on p. 10-11 of the Remarks, “Gerardi discloses an ice sensor comprising a plurality of surface mounted capacitive sensors, each having a different
electrode spacing, that measure ice thickness by measuring the changes in capacitance of the flush electrode elements due to the presence of ice or water. See Abstract.
However, Miles and Gerardi do not disclose a third electrode as in the presently claimed invention. The third electrode according to the claimed invention is an embedded electrode, not
exposed to air, covered by a dielectric material wherein the third embedded electrode is connected to a ground plane. Gerardi simply discloses a first and second electrodes of a first actuator and a first and second electrodes of a second actuator. There is no third embedded electrode, which is not exposed to air, covered by a dielectric material and connected to a ground plane. Weinstein and Silkey do not remedy Miles and Gerardi's deficiency because they suffer from the same defect. All of the cited references teach a typical DBD plasma actuator device comprising only two electrodes separated by a dielectric barrier.”
Examiner’s Response:
The applicant’s arguments are respectfully not found persuasive. It is respectfully noted that the claim reads “at least one dielectric barrier discharge plasma actuator”. In other words, the claim does not require each of “plasma actuator” to have a first, a second, and a third electrode. Miles discloses a plurality of actuators (actuator 331’s; fig. 3C) (para. 0031). Therefore, Miles discloses a first exposed electrode (electrode 433 of a first actuator), a second exposed electrode (electrode 433’ of a second actuator), and a third embedded electrode (electrode 434) that is grounded (para. 0037). Therefore, Miles discloses at least three electrodes, wherein the first electrode is grounded. 

Applicant’s Argument: on p. 11 of the Remarks, “Gerardi and Weinstein disclose a capacitive ice sensor. However, the capacitive sensor of Gerardi cannot be operated with
high voltage waveform as in the presently claimed invention. One skilled in the art would readily appreciate that the capacitive sensor of Gerardi cannot work under plasma discharge condition.
The plasma discharge is extended in the presence of conductive matters such as ice and water. Thus, it would not have been obvious to simply use a capacitive sensor as disclosed in Gerardi or Weinstein and combine it with a DBD.”
Examiner’s Response:
The applicant’s arguments are respectfully not found persuasive. Gerardi and Lee discloses a capacitive sensor made of at least two electrodes is used as moisture detector and hot-wire to remove the moisture. It is implied that “hot-wire” is high voltage that is applied to at least one electrode to cause the electrode to heat and remove moisture (para. 0142-0144 of Lee). The modification of Miles, Gerardi, and Lee results in the first exposed electrode and the third embedded electrode function as heat-generating element and moisture sensing element based on the applied voltage. Therefore, the controller is programmed to implement (3) functions: flow control, heat generating element, and ice detector by directing appropriate power signal to the electrodes based on intended operation i.e. high voltage pulse for flow control, AC waveform for heat generation, or DC signal for moisture detection. 

Applicant’s Argument: on p. 11 of the Remarks, “ Furthermore, the devices disclosed in Gerardi and Weinstein are not able to generate any kind of plasma discharge and it is not able to perform deicing or ice prevention accumulation, do not present a third electrode that works in conjunction with the remaining electrodes in order to generate an extended plasma
discharge, and cannot be operated with nanosecond pulse signals in order to generate shockwaves and expel the ice from the surface.”
Examiner’s Response:
 Miles discloses the plurality of actuators (actuator 331; fig. 3C) made of first, second, and third electrodes that covers extended areas. The application of AC waveform to generate heat is triggered by an ice detector (para. 0050). Gerardi is relied upon for an ice-forming sensor made of at least two electrodes (fig. 2A). Lee is relied upon for a moisture sensor that is also used as a hot-wire (para. 0143-0144). Weinstein is relied upon for a monitoring system that alerts a pilot upon a detection of ice. It would have been obvious to combine Miles, Geradi, and Lee to utilize at least two electrodes i.e. the first exposed electrode and the third embedded electrode that generate heat to also detect the presence of ice by application of DC voltage to respective electrode such that potential difference is established between the at least two electrode such that capacitance can be measured. Additionally, Miles, Geradi, Lee, and Weinstein references are related as the same technical field, therefore it would been obvious to combine them. 

Applicant’s Argument: on p. 12 of the Remarks, “Moreover, the monitoring capacitor according to the claimed invention is not comparable to the capacitive sensor disclosed in Gerardi or Weinstein because the monitoring capacitor according to the claimed invention is a device which allows the measurement of the actuator electrical characteristics and is not an ice detection device. Unlike the cited references, ice detection in the claimed invention is not performed by the monitor capacitor but rather it is performed by the dielectric barrier discharge itself. Accordingly, the high voltage and frequency required by the claimed invention cannot be applied to Gerardi's or Weinstein's devices. Additionally, simultaneous operation of the DBD plasma actuators for ice sensing and flow control cannot be achieved with the system disclosed in Miles and Silky because there is no separate electrode (as the sliding/nanosecond electrode according to the claimed invention) which is used for the sensing/deicing purpose.”
Examiner’s Response: The applicant’s arguments are respectfully not found persuasive. Regarding the argument with respect to “monitoring capacitor”, the limitation is now mapped to “capacitance measuring circuit 80 of Gerardi” which measure capacitance variation between the at least two electrodes. Regarding the argument with respect to “simultaneous operation of the DBD plasma actuators for ice sensing and flow control”, it is respectfully noted the claim does not read “simultaneous operation” or “at the same time” as stated by the Applicant. The modification of Miles, Gerardi, and Lee results in the electrodes of actuators of Miles to function as flow control, heat generating element, and moisture detector, which is understood to be operating at different times based on programming by the controller. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONITA KHLOK whose telephone number is (571)270-7313.  The examiner can normally be reached on M-F: 9:00am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

/BONITA KHLOK/Examiner, Art Unit 3761                                                                                                                                                                                                        
 /TU B HOANG/ Supervisory Patent Examiner, Art Unit 3761